Case: 19-20138      Document: 00515223038         Page: 1    Date Filed: 12/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-20138                       December 4, 2019
                                                                           Lyle W. Cayce
LAWRENCE C. WILLIAMS,                                                           Clerk


                                                 Plaintiff-Appellant

v.

CALVIN WELLER; CURTIS D. BRIDGES, JR.; CHARLES H. LANDIS;
MICHAEL C. WONDERLUCH; JAMES S. COLEMAN; KATE M.
BUCKMASTER; TAYLOR J. GREEDES; HENRY S. VICKERS; KAYANA N.
BRANFORD; TAWARDRAS BARFIELD; DWIGHT D. SUMMERVILLE;
CORNELLIUS R. DICKEY; MISTY COCKERHAM-WILLIAMS; EULA C.
ENGLISH; TELIFERIO WILLIAMS, JR.; DALE SANCHEZ; ERIS S.
VASQUEZ; KIMBERLY K. STRIBLIN; SALVADOR VILLANUEVA; TREVOR
A. PAYNE; JOHN-MICHAEL K. PRICE; KENTRIUS L. LOCKHART;
DELORES S. WASHINGTON; ELIZABETH NGASSA; MARK ROBERT;
JOHN D. DUNN,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-3905


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20138     Document: 00515223038       Page: 2   Date Filed: 12/04/2019


                                  No. 19-20138

      Lawrence C. Williams, Texas prisoner # 2019403, filed a civil rights
action in which he alleged that prison officials poisoned him, posted an
inappropriate video of him on social media, retaliated against him, subjected
him to hazardous environmental conditions, denied him adequate medical
care, denied his grievances, and interfered with his mail. Williams moves for
leave to appeal in forma pauperis (IFP) from the district court’s order granting,
in part, the defendants’ motion for summary judgment and denying several of
his pre-trial motions, including motions for the appointment of counsel and a
preliminary injunction. The district court denied Williams leave to appeal IFP,
certifying that the appeal is not in good faith.
      By moving to appeal IFP, Williams challenges the certification that his
appeal is not in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). Our inquiry “is limited to whether the appeal involves legal points
arguable on their merits (and therefore [is] not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
omitted). We may dismiss an appeal “when it is apparent that an appeal would
be meritless.” Baugh, 117 F.3d at 202 & n.24; see 5TH CIR. R. 42.2.
      At best, we have appellate jurisdiction only over the denial of Williams’s
motions to appoint counsel and for a preliminary injunction. See Robbins v.
Maggio, 750 F.2d 405, 413 (5th Cir. 1985); see also Lakedreams v. Taylor, 932
F.2d 1103, 1106-07 (5th Cir. 1991). The remaining motions are not appealable.
Cf. Askanase v. LivingWell, Inc., 981 F.2d 807, 809-10 (5th Cir. 1993)
(discussing what orders are appealable). But in any event, Williams fails to
identify any nonfrivolous issue for appeal, and he does not address the district
court’s reasons for denying his motions.
      Accordingly, the IFP motion is DENIED. See Baugh, 117 F.3d at 202.
In addition, the appeal is DISMISSED as frivolous in part and for lack of
jurisdiction in part. See id. at 202 n.24; Howard, 707 F.2d at 220; 5TH CIR.


                                        2
    Case: 19-20138    Document: 00515223038   Page: 3   Date Filed: 12/04/2019


                               No. 19-20138

R. 42.2.   Williams’s motions for remand and a stay or injunction pending
appeal are likewise DENIED.




                                     3